Order entered February 4, 2015.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01019-CV

          FEYSAL AYATI-GHAFFARI AND IRANA HAGNAZARI, Appellants

                                                V.

          HAZAWIPERI JACKIE GUMBODETE AND JOSE ANAYA, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04867-2012

                                            ORDER
       Appellants’ January 21, 2015, motion to require appellees to re-brief is DENIED. Our

records show this case is at issue and will be set for submission in due course.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE